TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-13-00692-CV



                           Edward Francis Zarnesky, Jr., Appellant

                                                    v.

                            Kathryn Christine Zarnesky, Appellee


      FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT
          NO. 258366, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING



                                            ORDER


PER CURIAM

               Appellant’s brief on appeal was originally due April 30, 2014. On counsel’s

motions, the time for filing was extended to June 30, 2014. Appellant’s counsel has now filed a

third motion requesting that the Court extend the time for filing appellant’s brief an additional

thirty days. We grant the motion for extension of time and order appellant to file a brief no later

than July 30, 2014. No further extension of time will be granted and failure to comply with this

order may result in the dismissal of this appeal. See Tex. R. App. P. 38.8(a).

               It is so ordered on July 10, 2014.



Before Justices Puryear, Pemberton, and Field